ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-274, recommending that ANDREW T. BRASNO, JR., of SOUTH RIVER, who was admitted to the bar of this State in 1972, be disbarred for the knowing misappropriation of client trust funds in violation of RPC 1.15 and RPC 8.4(c);
And ANDREW T. BRASNO, JR., having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANDREW T. BRASNO, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANDREW T. BRASNO, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ANDREW T. BRASNO, JR. be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.